           Case 1:16-cr-00776-VEC Document 907 Filed 11/19/18 Page 1 of 1
Michael C. Miller
212 506 3955
mmiller@steptoe.com

1114 Avenue of the Americas
New York, NY 10036
212 506 3900 main
www.steptoe.com




November 19, 2018

Via ECF

Honorable Valerie E. Caproni
United States District Court
Southern District of New York
40 Foley Square
New York, NY 10007

         Re:      United States v. Percoco, et al., 16 Cr. 776 (VEC)


Dear Judge Caproni:

        We represent Alain Kaloyeros in the above-referenced matter. Pursuant to Your Honor’s
individual practices, we respectfully request permission to electronically file redacted versions of
certain letters in order to protect personal information and comply with Federal Rule of Criminal
Procedure 49.1. We will email unredacted versions of the letters directly to the Court and the
Government, and the physical courtesy copies provided to the Court will be unredacted.

                                              Respectfully Submitted,

 
                                              /s/ Michael C. Miller
                                              Michael C. Miller
